Meeting of the European Council of 14 and 15 December 2006 - Activities of the Finnish Presidency
The next item is the joint debate on the European Council report and Commission statement on the meeting of the European Council of 14 and 15 December 2006 and the statement by the Presidency-in-Office of the Council on the activities of the Finnish Presidency during its six-month term.
President-in-Office of the Council. (FI) Mr President, ladies and gentlemen, it is a pleasure for me to be here once again to talk with you in my capacity as President of the European Council. A meeting of the European Council during Finland's Presidency was held in Brussels on 14 and 15 December. My purpose now is to report to you on its outcome. As Finland's six-month Presidency of the Council draws to a close, I also want to tell you what we have done for our Union during our term.
Last Thursday at the European Council we offered President of the European Parliament, Josep Borrell, our sincerest thanks, now that his duties are almost over. I would like to thank him here once again for his dedicated efforts for the good of Europe. Mr President, it has been a pleasure working with you. We have achieved many good results, for which I thank you sincerely. Your work has been much appreciated.
(Applause)
Here I would also like to thank the European Parliament for all its support and the combined efforts that it has made. Together, we have achieved some significant results. The Union's legislation on chemicals, the Reach Regulation, has finally been adopted. Consumers and industry have both been awaiting this legislation. We also adopted the Services Directive, thus creating the world's largest market in services. The seventh framework research programme, meanwhile, will lay the foundations for European competitiveness.
At the start of the Finnish Presidency I said that the European Parliament was clearly becoming the place where European solutions are found for thorny, complex problems. That is still my firm belief and today I want to thank Parliament sincerely for its excellent levels of cooperation and express my appreciation for its work. In an increasingly politicised Europe, Parliament is a more important player than ever.
The main themes at the December European Council were the EU's enlargement policy, justice and home affairs, and consolidation of the results of the informal summit in Lahti. Since the conclusions of the European Council are available to you, I am not going to explain them in any great detail. I just want to bring to your attention a few of the most crucial policy decisions.
The European Council conducted a thorough and wide-ranging discussion of the EU's policy on enlargement, in line with the mandate given it by the June European Council. I wish here to reiterate one basic point: the Union's enlargement policy has been a huge success. The Union has succeeded in uniting Europe and overcoming the two-way split of the Cold War. Today, the EU is a proud and close union of 25 Member States - 27 from the beginning of next year. It is a pleasure to welcome Bulgaria and Romania as members of our European family.
Turkey's membership was not on the European Council's agenda. The decisions concerning its accession process were taken at the General Affairs and External Relations Council preceding the European Council meeting. The EU is thus capable of making decisions. During its Presidency, Finland worked hard to find a solution that would have led to implementation of the protocol to the Ankara Agreement and direct trade with North Cyprus. We did not succeed in this and so we had to decide on measures relating to Turkey. The situation was clear: Turkey had not honoured its commitments and that has consequences. I want to stress, however, that Turkey is a country whose future is in the European Union. Turkey's accession process did not grind to a halt during the Finnish Presidency, nor was it shunted into a siding, to say nothing of the much predicted collision. The process may have slowed down for a while but the final destination is as before.
The outcome of the European Council is that the Union remains open to new members. Enlargement will continue and those applicants that meet the demanding conditions set by the Union will be able to join. This open membership angle is essential to stability in Europe; it encourages reform in neighbouring countries as they progress along the European path. This incentive must not be taken away from them. One of the objectives which the Finnish Presidency set itself was to keep the EU's enlargement policy open and not close the door on deserving applicants. We succeeded in this. Our future is an ever-stronger and open Union.
On the basis of the discussions we can emphasise that the Western Balkans' membership prospects are real. The region's future clearly lies in the EU. That is of fundamental importance to us.
At the same time, obviously, the Union's enlargement policy must be respected. The counterweight to an open door policy is rigorous application of the conditions. There are no short cuts to EU membership. Membership is possible only when the membership criteria have been met.
It was very important that there was no discussion of limits to Union enlargement, as there is no place for them. We cannot set up artificial barriers to the Union. Our real borders are not to be found on the map but in values. The construction of Europe is work in progress while there are still democratic black holes like Belarus so close by, which is a blot on the European landscape. We do not need places like that in Europe anymore.
(Applause)
At the European Council, I gave an appraisal of the situation regarding the Constitutional Treaty. During our Presidency, we have had systematic discussions with all Member States concerning the Constitutional Treaty. I will not go into details regarding the individual Member States' positions, as we are bound by the confidential nature of the talks, but I do want to give you the general picture the Presidency got of the situation during the course of the consultations.
The first thing to mention is the change in atmosphere that took place during our Presidency. When it started, people were still in a bit of a dream world. No one really wanted to give the Constitution active consideration. Now the Member States have started to think seriously about the future and many take the view that the Constitutional Treaty was actually a well thought-out and successful package. We are still in a dilemma, though: the Treaty cannot be put before the Member States that rejected it in exactly the same form as before, even though it remains a well-balanced package. Upsetting the balance would cause more problems than it would solve. For that reason there is broad consensus that restarting negotiations as if there had been no Treaty is not possible.
The institutional provisions in the Constitutional Treaty in particular are the result of long negotiations and deliberation. It is difficult to reopen talks without creating new problems. At the same time I want to say that my personal view is that picking the Treaty apart would be no more than an apparent solution at best. For example, we cannot separate Part I from Part III: the competences of the Union and of the Member States need to be clearly demarcated. Part II of the Constitutional Treaty, on the other hand, sets out the fundamental values on which the Union is based. I do not understand why they should be ignored.
For now, 16 Member States have ratified the Treaty and at the start of next year there will be 18 of us. This is not a question, however, that can be resolved by force of numbers. The Constitutional Treaty will not enter into force unless it is endorsed by all 27 Member States. It would seem only reasonable to try and find a solution before 2009 when the next European Parliament elections are held and a new Commission appointed.
The fact nevertheless remains that the Constitutional Treaty is still on hold and that soon we will be handing the baton on to Germany. We are looking to the German Presidency to take this difficult issue forward. At the same time, though, it is important that we use whatever practical means are available to us to push ahead with European cooperation. Justice and home affairs are one outstanding example of this. Our citizens expect concrete action to improve security and justice.
Justice and home affairs, however, is beset by a serious problem. The requirement of unanimity in police and criminal matters prevents genuine progress from being made in cooperation: cooperation which is important to our citizens. They are entitled to expect more effective collaboration in improving security and combating crime. At present, however, decisions on cooperation are either watered down or cannot be made at all, as we saw just recently with regard to the transfer of detainees. The requirement of unanimity is a barrier to justice and home affairs and hinders real progress.
We have a procedure that would enhance decision-making on justice and home affairs, the passerelle provided by Article 42 of the Treaty on European Union, which allows us to decide unanimously to switch to qualified-majority voting. The Finnish Presidency was very eager to explore this possibility but at the September meeting of the Justice and Home Affairs Ministers in Tampere it was evident that a number of Member States opposed it. This avenue has been closed to us, therefore.
That is why I welcome the fact that, in spite of everything, the European Council sent an unequivocal message that more effective decision-making on justice and home affairs is important, along with the principles set out in the Constitutional Treaty, and that means switching to qualified majority voting. This is a major breakthrough, which we are pleased with. Future Presidencies, furthermore, should honour this decision.
In this connection, I would say that, if there was one thing that I could change in the Union generally, with the experience of the EU Presidency behind me, it would be to increase substantially the number of decisions taken by qualified majority. It is without question the most effective, the fairest and indeed the best way of arriving at good decisions. The unanimity requirement does not serve European common interests in any but the most critical of matters.
The European Council held in-depth discussions on the Union's immigration policy. It is in a spirit of solidarity that we all remember the problems that the Mediterranean Member States faced in the summer. The Finnish Presidency actively addressed the challenges of illegal immigration and the matter was discussed at the extraordinary summit in Lahti. This time, at the December European Council, we agreed on a comprehensive approach to both legal and illegal migration and we acknowledged the complexity of the issue. Immigration is not primarily and only a question of better border controls. Equally crucial are developments in the countries of departure, transit issues and a controlled immigration policy, which the EU so badly needs on account of its own ageing population. Europe is not some remote island.
The European Council also endorsed the important results of the informal summit in Lahti. We all agree that Europe needs a more focused innovation policy. We cannot maintain our current levels of prosperity unless we are genuinely competitive in the future and cultivate our capacity for skills. A significant feature of the Finnish presidential term has been that innovation has been at the very centre of competition policy. Promoting innovation must be an integral part of the EU's competition strategy. Now that the groundwork has been done, we expect the spring European Council to formulate some forward-looking innovation-policy guidelines.
Something else essential for the Union's sustainable economic growth and our competitiveness is how we are to agree on common energy policy goals and engage in wide-ranging, global cooperation to manage climate change. These themes have attracted a growing amount of attention during the Finnish Presidency. At the same time they were among the most important areas of cooperation discussed this autumn with Russia, the United States and our Asian partners.
The European Council's conclusions on energy and climate issues demonstrate that more consistent progress is now being made, as they point the Union to the path towards the spring summit during the German Presidency, at which these issues will be high on the agenda.
On Friday, I received some direct feedback from the press. They thought that this European Council was boring, that the decisions lacked drama and that there were no last-minute solutions hammered out in the dead of night. If it is dull for decisions to be taken in an orderly fashion and on schedule, then yes, I have to say that I am dull and proud of it. Europe needs tangible results, not contrived political drama.
(Applause)
I am convinced that a Europe of results, as Commission President Barrroso so often emphasises, is the best way to take the Union forward. We need practical solutions of benefit to our citizens. Only that way can we build the sort of legitimate structure on which major solutions like the Constitutional Treaty can rest.
Mr President, there are 13 days remaining of the Finnish Presidency. We will do our duty until the last minute. One important theme during our term has been to strengthen the unity of the Union. We will not cope in world affairs unless we can be more united in our external relations.
In the early days of Finland's Presidency we experienced a serious crisis in the Middle East, culminating in a serious war-like situation in Lebanon. I am proud to say that the EU took a strong and united position on Lebanon, acted decisively to implement the resolutions passed by the UN Security Council and, most crucially, was able to mobilise troops, which was decisive for the success of a sufficiently strong UN operation in Lebanon. The summer in Lebanon was a testing time but the Union came through the crisis laudably. And I would like to say thank you here once again to all the Member States for the support which the Presidency received in trying to resolve this matter.
It is essential that we have a Union that is united and resolute in its external relations and that can use its wide range of instruments to work for a better world. Since enlargement the Union has moved into the leading position in the world on a number of counts and we must take full advantage of this. During our Presidency, we have also done a great deal to improve the coherence of development policy, for instance: an issue of primary importance to a significant global actor like the EU.
One of the priorities we set was to consolidate the EU's policy on Russia. Here too, the practical importance of a united policy is very much in evidence. At the informal summit in Lahti, we had a good discussion with the Russian President, Mr Putin, and the EU was able to speak with one voice to Russia. Russia is clearly an important partner for the EU. A glance at the map is enough to see that. Russia is important for the EU and we are bound together by many ties, but it is fair to say that there are a lot of developments in Russia that worry us. I am not persuaded that Russia is heading in the right direction. We need to see a firmer commitment to democracy, the rule of law and the market economy. We do not want Russia to go in an authoritarian direction. We are fully entitled to be concerned about developments in Russia.
Russia is an acid test of the EU's unity. Finland would like to have reached agreement on starting negotiations on a new and comprehensive agreement with Russia. For reasons that are well known, that agreement has not been reached up till now. I think that the new agreement provides an excellent illustration of the problem we face. We need a strong joint agreement which incorporates the main basis for cooperation between us, values, and which provides a lasting foundation for trade and energy cooperation. If no common agreement is possible, a regrettable and short-sighted option is a network of bilateral agreements that would enable Russia to treat different Member States in different ways. Some will get good agreements, some will get bad ones, and some may get none at all. Yet it goes without saying that a united EU is such an important partner for Russia that it can, as one single entity, negotiate a decent agreement. Just how united is Europe if we are competing amongst ourselves to see who can get the best terms? That is not what European solidarity is about.
Presidencies start with big goals, but real life brings us all back down to earth. We have achieved a great deal but many crucial matters have been left unresolved. Finland worked hard for a decision on amending the Working Time Directive and I think we got pretty close. It was not enough, however. The problem has not gone away of course and I wish subsequent presidencies every success in finding a solution to this European issue.
I am rather sad that this is the last time that I will be representing the Finnish Presidency at a plenary session of Parliament. I will now have some splendid memories of good cooperation with Parliament and I would like to thank you all for the support you have given Finland in its endeavours.
I believe that Europe has a common future: a more united Europe where border fences will vanish. I am particularly pleased that we achieved a result on Schengen enlargement. That is the kind of practical progress that Europe's citizens expect from us as decision-makers.
Once again I want to thank the European Parliament sincerely for its excellent show of cooperation.
(Applause)
Thank you very much, Mr Vanhanen. I would also like to thank you on behalf of the European Parliament for your excellent collaboration and constant presence, and that of your ministers, especially your European Affairs Minister, Mrs Lehtomäki. The consideration you have given to the European Parliament has produced tangible and concrete legislative results that will be remembered, such as the acts we have just signed and the Services Directive. Thank you all.
President of the Commission. Mr President, last week's European Council was an important demonstration that Europe is moving decisively forward for results. It showed a Europe of consensus and progress, the right kind of Europe to build for the future.
Prime Minister Vanhanen has given you a comprehensive overview of the results of the Summit, to which I fully subscribe. The issues addressed - enlargement, immigration, innovation, climate change - are all long-term issues which require determined, ambitious, persistent action at the highest level. They are not one-minute wonders which hit the headlines for a day and then fade away. The momentum and focus which the European Council can provide is central to their success. So I believe that Prime Minister Vanhanen and the Finnish Presidency are to be congratulated on holding fast to a clear direction for the Union: a Europe of results that is concentrated on delivery. I think it illustrates a general trend towards a consistent approach, building ambitious policy reform for Europe year on year, an approach better suited to the kind of consensus policy agenda we have today.
Another requirement for making this work is partnership. The achievements of the past year are generally shared achievements of the Council, the Parliament and the Commission. I would like to underline the contribution of the European Parliament. At the European Council meeting we expressed our gratitude for the role that President Borrell Fontelles has played during his period in office, the role he has played while defending the European Parliament in a responsible and constructive way, taking the approach of a good partnership with the Council and Commission.
I think the past year has seen a new phase in the way the European Union operates. We have got away from the idea of the Union as a zero-sum power game. On a whole series of dossiers the past year has shown that this is not how the European Union works. It works through a constructive exchange between a unique mix of institutions producing, hopefully, a win-win situation for everybody.
If you look at what has really happened in concrete terms on the Services Directive, on enlargement, on energy, on REACH (we have just witnessed the signature of the REACH regulation), on the seventh research framework programme (the biggest ever, with a 40% increase in real terms), on the new system for Schengen (especially important for new Member States), on our response on Lebanon, on our response on the Congo (where the European Union was by far the biggest contributor to the successful democratic elections, the first ever in that important African country), on all those issues and on several others we have seen the three institutions much more focused on delivering results to the citizens of Europe and, hopefully, much less on Brussels turf wars.
I think that we can learn some lessons here as we deepen the debate over the future of Europe next year. Today I would like to concentrate on three areas concerning the European Council. Firstly, on what I call a renewed consensus on enlargement. The Commission's report on integration capacity was praised and, I believe, succeeds in demonstrating that rigour and fairness are at the heart of how the enlargement process works, that Europe is not enlarging by default. There is a common understanding that we need to combine the strategic vision of enlargement - our open Europe - with the capacity of integration of the European Union.
For us, enlargement is not only an important policy in itself, it also embodies some core principles of the Union: that we are forward-looking, open, rules-based, fair and grounded in public consent. The consensus shows that strict conditions must be met, but we must keep the momentum moving forward in relation to our existing negotiating partners and give new impetus to the aspirations of the Western Balkans. This was clearly underlined during the European Council meeting.
It also helps to remind us why, with the right preparation, enlargement is a win-win policy, making Europe stronger, more prosperous and more successful internally and globally. I am glad that the European Commission was able to provide the European Council with the right groundwork to make this consensus possible.
Secondly, in the area of migration the European Council successfully translated common concerns into common action. We have taken real steps to help prevent and address the crisis we saw this autumn. In particular European Union leaders recognise that it was not enough to manage the problem. They acknowledge, rather, that it had to be tackled at source with a new emphasis on development. I am particularly happy that the Council agreed to the European Union Africa Summit next year, which will provide an excellent platform for dialogue.
But we should not need the personal tragedies we saw on our television screens this autumn to spur us into change. We need to give ourselves the right tools to save lives, fight terrorism and tackle crime.
It is true that we would have liked the European Council to have gone further in the streamlining of the decision-making process in the area of justice and home affairs. I have to tell you very frankly it is regrettable that some Member States oppose the proposal of the Finnish Presidency, supported by the European Commission, to make use of the passerelle clause that is possible under the current Treaties.
I have to underline once again that we need a more efficient decision-making process in the area of justice and home affairs in the European Union, and not only in that area.
Thirdly, on innovation, I am also pleased to have the support of the Member States for our proposals on innovation and the European Institute of Technology. I know that Parliament shares the conviction that the innovation agenda is central to a competitive Europe and I look forward to our working together on this in the coming months. Concluding next year would mean that the European Institute of Technology could start its work in 2008. This should be our common goal.
Over the last six months we have seen the European Union delivering, showing that it is serious about the twin-track strategy of a Europe of results to move Europe forward, that concrete projects are a way to fulfil the EU-grade projects. We have a springboard to take us forward into next year, with a wide range of new programmes now negotiated and in place, such as the framework programme for research, which I have just mentioned, and the Globalisation Fund which was also approved, not to mention the very important cohesion agenda.
If you look at three key areas - economy, energy and climate, and external policy - you can see the European Union delivering real change on issues that matter for citizens.
On the economy we have had four quarters of significant growth in jobs this year. The fruits of economic reform are starting to be felt, but we should not sit back. Last week's annual progress report on the Lisbon Strategy showed how much is to be gained from pressing on with the commitments made in the national reform programmes.
On energy and climate change, the Commission is now finalising its proposals and we have received a clear signal from the European Council. Therefore the report adopted by Parliament last week on cleaner, greener energy was excellently timed: it will help us shape our final recommendations and confirms our own conviction that citizens will not thank the European Union for timidity in this matter. The scale of the challenge demands a credible and ambitious response.
Finally, on external policy, we are starting to see the fruits of a new coherence and determination in that policy. In various parts of the world and on a wide range of issues - Lebanon, Congo and the results achieved at long last with our Russian partners on the Siberian overflight issue - the past six months have seen the European Union showing the right mix of political, economic and aid policies. The result has been a positive European contribution to global issues. While we recognise that a lot more has to be done, it is fair to acknowledge that some progress has been achieved.
Last June we agreed our twin-track strategy of a Europe of results. At the European Council meeting we recognised that this kind of policy is going in the right direction. We made this a natural way to progress on the future of Europe and hopefully on the settlement of the constitutional question.
We have to say once again that the Europe of the future cannot be built with the tools of the past. We cannot fulfil all our ambitions for Europe and concrete results for citizens with the tools and instruments of the past. We need the democracy and efficiency offered by the Constitutional Treaty. At the Summit, Chancellor Merkel made it clear that the time for general debate on the future of the Constitution is over and that she will be focusing on precise questions with Member States in order to determine the room for manoeuvre and the best time for making progress.
It is my impression that there is a gathering momentum and a degree of willingness among Member States to work constructively to find a way forward on the issue of institutional reform. The report made by Prime Minister Vanhanen to the European Council was a very important contribution to the work that should now continue under the German Presidency.
The European Union is well placed to take a decisive step forward in 2007. Let us show that we are up to the challenge. I look forward to working closely with the incoming German Presidency and I should like to thank once again the Finnish Prime Minister, Mr Vanhanen, and all his team for their very serious, very committed and very energetic contribution to the progress of Europe.
(Applause)
on behalf of the PPE-DE Group. - (DE) Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, I should like to start by congratulating the President-in-Office of the Council on his Presidency on behalf of our group. Not only has his been a successful Presidency, but also - and maybe it takes a country such as Finland to achieve this - the goodwill he has shown at the helm of the EU has done us a power of good. We should like to see all the subsequent Presidencies showing this kind of goodwill. I should like to congratulate him on his commitment to our common cause - Europe.
Several successes have been achieved during his Council Presidency. We have just seen the signing of REACH, and the Seventh Research Framework Programme and the Services Directive have been adopted, although we know that previous Presidencies and Parliament have also worked on the Services Directive - as they have on REACH and the Seventh Research Framework Programme. Parliament can also take a little pride in the increasingly influential role it has been playing in the legislative process - as the Commission President has just emphasised once more.
The President-in-Office has described our difficult relations with Russia. This is indeed a difficult partnership, but we affirm that it must remain a partnership. We also affirm that we do not want to secure our energy supply at the expense of our human rights. We want both. We need orderly relations with Russia, and we shall continue in our role as human-rights lawyer in that country, in Europe and worldwide. On no account should we entertain the idea of bilateral treaties between EU Member States and Russia; there can be only a joint agreement between the EU and Russia. This has to be made clear.
(Applause)
In the matter of Turkey, the President-in-Office of the Council has found a compromise solution that is good considering the circumstances. On behalf of our group, I can state most firmly that we want a partnership and, if possible, friendship with Turkey. Turkey is an important country. We do not want a collision or clash with Turkey. We are partners and also friends. Nevertheless, Turkey, too, must honour its commitments, and that is why the path taken by the Presidency and Parliament together at the suggestion of the Commission is a good one.
A number of clarifications have been made within neighbourhood policy. We have to understand that it is not possible for all the countries with a European outlook to join the EU. Nevertheless, we affirm that we want good neighbourly relations. The neighbourhood instrument for the countries to the south and east of the EU has been adopted, which represents a great success. The Development Cooperation Instrument for the countries of Asia and Latin America has also been adopted. In addition, the European Instrument for Democracy and Human Rights, in particular, provides us with the opportunity of acting without the agreement of the countries concerned. That will enable us to support democracy and human rights worldwide, including financially. I believe that these are very positive developments.
The Constitution has featured in the comments of both the President-in-Office and the Commission President. Speaking for the EPP component of our group, let no one mistake our resoluteness in affirming our desire for results, before the European elections, on the ratification of the Constitutional Treaty, the reforms, and also the common values that link us. I hope that the joint declaration of 25 March - that is, the declaration by the European Council, the European Parliament and the European Commission - proves an early indicator of our will to lead the EU towards a better future.
Immigration has been mentioned. It may even be our most important task to make a commitment to refusing to accept the misery and death being suffered at the borders of the EU and to opening our eyes to the poverty and concerns of the countries south of our borders. If we really make the beginnings of a contribution to giving people a future in their own countries too, with our assistance, namely through dialogue - which will hopefully gain in intensity at the EU-Africa Summit - I believe this will be a step in the right direction.
Finally, allow me to say a few words of a more personal nature. Last week, the Group of the European People's Party (Christian Democrats) and European Democrats decided to elect a new chairman on 9 January. This means that, after seven-and-a-half years, or 90 months, this will be my last speech as Chairman of this great - and sometimes difficult - group. Of course, this is also true of the other groups. Subsequently, on 15 January, our new Group Chairman will thank the President officially on behalf of the PPE-DE Group for his impressive work; whereas I should like to do so today on my own behalf.
The cooperation I have enjoyed with President Borrell has been constant. It has also been very sincere and - I say this from my point of view and hope he can confirm it - very friendly throughout. I should like to give him my sincere thanks for this. I should also like to say a word of thanks to my fellow Members. I wish to thank Mr Schulz, as the representative of his group - and also his predecessor Mr Barón Crespo, but particularly Mr Schulz - for the cooperation I have enjoyed with him. This has always been based on professionalism, oriented towards our common convictions, where such exist - we have diverging convictions, too, of course. Above all, I should like to thank him for the mutual trust that underpins our relationship. The same goes for Mr Watson, whom I should also like to thank for the professional cooperation and the relationship of trust I have always enjoyed with him, as with his predecessor Mr Cox. I wish to thank Mr Crowley, with whom I have always enjoyed a relationship of profound trust. The next Group Chairman should ensure that the Chairman of the Union for Europe of the Nations Group also takes his place in the front row of the European Parliament. Mr Wurtz, even though our opinions differ on many issues, we have nevertheless been fellow Members in this House since 1979. Our cooperation has been characterised by mutual respect throughout, for which I am obliged to him. Common ground has always existed with Mrs Frassoni, Mr Cohn-Bendit and the Group of the Greens/European Free Alliance on the issue of human rights. There is even common ground with Mr Bonde on the issue of transparency, although I should like to add that there are few other issues of which this can be said. There is common ground with Mrs Belohorská, representing the non-attached Members, on the conviction that even those who do not have strength in numbers have the right to fair representation.
By way of conclusion, I should like to say a few words to the Commission. Mr Commission President, the formation of the present Commission was the toughest period of my political life - but that is now in the past. I am glad that, under the leadership of the Commission President, the Commission has found its feet and is doing an impressive job. Even though the Commission and Parliament have different roles, we nevertheless have a common goal, namely an EU that is strong and capable of action.
President Borrell, by way of conclusion, allow me to make a request, which I address to the political groups, the Chairmen and this House. Let us show respect throughout our meetings here and in all our dealings with the other institutions. Mutual respect establishes trust and, in turn, this trust benefits Europe. I am certain that our dream can become reality: the dream of a strong Europe, a democratic Europe, a Europe capable of action, a Europe oriented towards the rule of law. This is a new element in the 21st century. I am convinced that, with this respect, this trust, the EU will develop to the benefit of our values and interests, both internally and externally.
(Sustained applause)
Thank you for your speech, Mr Poettering, and for your words. You will have noticed that I have not been too strict with the time given the special circumstances surrounding Mr Poettering's speech and I will do the same for the other speeches.
on behalf of the PSE Group. - (DE) Mr President, ladies and gentlemen, the Group of the European People's Party (Christian Democrats) and European Democrats has thanked the President-in-Office of the Council, which is a good thing, and I should like to join them in doing so. I am much obliged to Mr Vanhanen of the Finnish Council Presidency, who I agree has done a good job. Considering the circumstances under which the Finnish Presidency had to take leadership of the EU, I would even say he has done a very good job. I also share Mr Vanhanen's view that the fact that journalists describe a summit as 'boring' does not necessarily make it a bad one. It is true that journalistic bloodbaths are less important to the EU than tangible results, and so I, too, wish to judge this Summit on its results rather than on the boredom or joy it imparted to journalists.
I shall list two positive points. This Summit sent out the clear message that Europe does admit its responsibility with regard to enlargement. The enlargement process entails a responsibility on our part. In the Balkans, in particular, prospective accession has had - and continues to have - a peacemaking effect. A clear message was also sent out at the weekend to those who believe that enlargement can be continued without carrying out the reforms that are essential as part of the constitutional process. This was that there will be no enlargement without the necessary reform of the EU. That, too, is an important message, as those saying that enlargement should be carried out on the basis of the Treaty of Nice have to understand that the notion that Europe could function effectively, and meet popular expectations in the countries wishing to join the EU, on the basis of the existing treaty structures, has been reduced to absurdity. Anyone in favour of enlargement, therefore - as the means to meet people's needs and make peace - needs a Europe that functions effectively. For this reason, I should like to make it clear here that, without the reforms built into the constitutional process, there will be no enlargement with the support of my group, but with the constitutional reforms there shall be.
(Applause)
In the course of the debate at the weekend, we heard a second positive - in my opinion very positive - series of statements that will point the way ahead for the coming years. The fact that the EU has declared its support for migration policy by moving away from just restrictions and admitting that we in this continent need migration and controlled immigration is a very positive signal. 'At long last,' it has to be said. Here, too, however, this much is quite clear: the necessary legal armoury - the bridging clause - which is also in place under the Treaty of Nice, as has been rightly pointed out, is not being used. If I were to describe an objective on the one hand, but on the other hand refuse to use the instruments I needed to achieve this objective, this would not make me very credible. In that respect, this was not a boring Summit, but instead yet another wasted opportunity. For this reason, it is my firm conviction that Parliament must apply further pressure on the Council to take consistent action once and for all and to say that, if we want to manage migration, we have to provide the EU with the legal armoury it needs to actually carry this out.
As all the speakers have now mentioned, Parliament, together with the Finnish Presidency, has brought to a conclusion two important legislative procedures that point the way ahead. My group considers the Services Directive one of the greatest successes to date in terms of shaping the internal market. A destructive neoliberal concept has been turned into socially responsible legislation. The second concerns chemicals policy. At the reception, I noticed representatives of the chemicals industry drinking sparkling wine with representatives of Greenpeace - so it cannot be such a bad piece of legislation. As can be deduced from the heckling, my group worked to ensure that the legislation made it possible to reach a sensible compromise focusing on social equilibrium, industrial good sense and consumer rights. I should like to extend warm thanks once more to Mrs Gebhardt and Mr Sacconi, who carried out pilot work in this connection on behalf of our group, for this great achievement by Parliament under the leadership of our group.
(Applause)
By way of conclusion, I should like to mention Mr Poettering's reference to the fact that his term of office as Chairman of the PPE-DE Group is coming to an end. I do not want to address all the other Group Chairmen - I shall address him and him alone. We have indeed enjoyed extremely constructive, collegial cooperation, for which I am obliged to him. I should also like to pay Mr Poettering a great compliment. I have to say that he is an extremely skilled politician - something I should like to illustrate with a little example from this morning. Two-and-a-half years on, no one now remarks upon the wording of the phrase 'speaking for the EPP component of our group'. Of course, the group is called the PPE-DE Group, and this phrasing implies that a whole section of his group is not even given the chance to speak. After all, these are really two political groups, and the PPE component always says the opposite of what the ED part says. In this respect, Mr Poettering has actually managed to be the Chairman of two groups without anyone noticing. That is what I call political skill, and I compliment Mr Poettering on it.
(Laughter and applause)
Ladies and gentlemen, a man of this calibre is capable of greater things - just wait and see. I am much obliged to him for the cooperation we have enjoyed. There is one thing that has defined Mr Poettering as a personality since he became an MEP in 1979, and that is that one can disagree with him, argue with him, be annoyed with him or share one's happiness with him, but the fact always remains that one will never be misled by him. He speaks clearly and is above all reliable. In my opinion, these virtues are rare in politics and, the further one progresses in one's political career, the rarer they become. When a politician has reached such a high level and has held on to them so tightly, he deserves thanks, recognition and best wishes.
(Applause)
I have not yet finished with the festive proceedings. I shall not thank the President on behalf of my group colleagues for the performance of his duties just yet - that is for later - but I shall thank him and the Secretary-General for the fantastic job Parliament's services have done again this year. We would not be able to do our jobs if it were not for the truly qualified and, above all, collegial and humanly impeccable input from Parliament's services. I think that a few words should be addressed to the people I consider the true heroes of Parliament, namely the ladies and gentlemen behind the glass. In my opinion, Parliament's interpreters do an outstanding job, a job without which this Parliament would be inconceivable.
(Applause)
I am grateful to one and all that I have finally been allowed to speak for eight-and-a-half minutes. I am much obliged to the President.
(Laughter)
It is certainly rare for us to have so much time available in the European Parliament. We should not abuse it.
on behalf of the ALDE Group. - Mr President, the Monty Python team once very uncharitably described Finland as a poor second to Belgium when going abroad. Prime Minister, you and your government have shown that Finland is a poor second to none when it comes to running a European Union Presidency.
Thank you for your work in bringing Europe closer to its citizens. Following on from the comitology agreement with the Austrians, you have opened legislation to public scrutiny. I believe that 86% of legislative decisions under your Presidency have been taken in public: a total of 90 decisions compared with only 17 last year. That is a great step forward and I hope that the German Presidency will take it further by getting agreement among Member States to publish the correlation tables so that we can see how Member States put into national law decisions taken at European level and make a fair comparison.
Prime Minister, you also have to your credit an agreement on REACH, an agreement on the Services Directive, on which thankfully - whatever Mr Schulz says - we defeated all the Socialist rapporteur's amendments, an agreement on next year's budget and an agreement to bring Bulgaria and Romania into our Union.
Liberals and Democrats also salute your efforts to try to get agreement on the footbridge Article 42 clause and we regret that this was not possible at the Lahti Summit, but we therefore disagree with paragraph 3 of the Presidency Conclusions, which says that the Union is 'making best use of the possibilities offered by the existing treaties to deliver concrete results'. It is clearly not making best use of the possibilities, as you recognise a few paragraphs later, when we say that responding to the expectations of citizens is difficult with the existing decision-making procedures and that the framework needs to be strengthened. I hope the German Presidency will get agreement on Article 42. We cannot wait for a new Treaty and our message to Chancellor Merkel must be: Europa muss handlungsfähig sein.
Justice and home affairs is just one example of where such progress is needed. We have talked a lot about migratory flows. Hitherto, too much of the focus has been on security and too little on the economic or humanitarian aspects of these flows. We therefore welcome the recognition in the Presidency Conclusions of the wider aspects, particularly the link between development policy and immigration policy and the need for a legal migration policy opening up the front door a little, in order better to close the back door to illegal migration. More work is needed on illegal migration. It is no good just to have a rapid enhancement of Frontex or permanent coastal patrols. They are only part of the answer. We need to know why people are coming.
If you look at the other things you discussed at the summit about Sudan, if the European Union really recognised the new UN doctrine of the duty to protect, fewer people would be moving out of Sudan. Palestine, Lebanon, Afghanistan. Unless we are able to provide security and good government and life chances for people there, they will continue to move. It is no coincidence that some of these countries are the countries of origin of the greatest numbers heading towards our shores.
Perhaps the most important outcome of the Summit is paragraph 5: a strong statement on how enlargement has been a success. Clearly if one looks at the Eurobarometer published last week, that message has not got through to our citizens. We need leadership from our Heads of State and Government telling people what a success enlargement has been and how continued enlargement will be needed, once we have our constitutional arrangements in place.
If leadership is needed on enlargement it is needed, too, in ending the isolation of the Turkish Cypriots. On reading the sections in the Presidency Conclusions we see too much leadership has been left to the United States. We are particularly concerned about the Eurojust arrangements signed with the USA. Perhaps if we had the passerelle in foreign and security policy, we would be able to promote European values further and better.
Your Presidency has, in our view, been a success and we hope the return to the land of Santa Claus will allow you a good rest next week, undisturbed, I hope, by the clatter of reindeer hooves.
Mr Poettering has given his final speech to this House. He has been a fair, frank, and I am pleased to say federalist companion. The European Parliament needs an ideological majority rather than a große Koalition. We were pleased to work with him in an ideological majority for a while. He will find that this
(DE) empty togetherness is nothing but accompanied loneliness.
Nonetheless, we wish him all the best for the future, whatever he ends up doing.
(Laughter and applause)
Thank you, Mr Watson. I see that we have all been touched by the Christmas spirit.
on behalf of the UEN Group. - Mr President, I also wish to join my colleagues in thanking Prime Minister Vanhanen for the work of the Finnish Presidency. I also wish to put on the record once again my thanks to Minister Lehtomäki who, over the last six months, has been so good to all of us here in Parliament and has been most attentive and engaging at all times.
Several things immediately strike me with regard to the Summit. Firstly, as the Prime Minister pointed out, there were no serious headlines highlighting a split or a division amongst the Member States of the European Union. Whilst people may find that boring or dull, it leads to the conclusion that there has been a certain success, because only when there is failure do people put a spin on why the failure happened, to blame somebody else. Therefore there is success concerning the decisions that have been taken. That success is predicated under four Cs: consistency, coordination, cooperation and consensus.
Despite what people may think about using passerelle clauses to do this, that or the other, if the Member States' governments cannot agree to move forward together, nothing that you try to do is going to make that happen. Likewise, when President Barroso speaks about competitiveness and the actions of the European Commission, of course we must be given leadership and ensure that leadership continues in so many different areas. However, it is a mistake to speak of bringing in tax harmonisation through a back door, when it is clearly not within the powers in the Treaties. Likewise, it is also a mistake to try to link budgetary reform to the adoption of a Constitution or a Constitutional Treaty and to further enlargement, because it sends out the wrong signals with regard to what the European Union should be about.
One of the major successes in the Council's Conclusions has been the idea of solidarity amongst the Member States concerning our dealings with Russia. Russia's attempt to use a ban on meat exports from the European Union to try to pick off countries individually for bilateral agreements has given an opportunity to show there is a collective agreement amongst the Member States not to give in to that kind of negotiation. We should treat Russia as an equal partner and an important neighbour but we must not be dominated simply by the strength that one partner has over another in certain areas.
Likewise, with regard to the question of immigration policy, it is not often that I agree with Mr Watson, but I agree with him on the key issue of looking at the core reasons why immigration takes place and why there is so much illegal immigration. Why do people put their lives at risk by crossing thousands of miles of ocean to get to the promised land unless they are running away from something, some horror or danger to themselves?
We have spoken around the issue, but nobody mentions the issue of Darfur and the continuing genocide that is taking place there and the failure of the international community to respond and to react. No matter how much we try to say what a great European Union we are, as the biggest donors of development aid, the largest participation force in the Congo and sending a signal as regards the kind of future world we want to see, we are still failing the people of Darfur who have no voice, who have no country to speak for them and, in fact, have been let down not just by the European Union and the US but by the United Nations itself. Our resolve for 2007 should be to ensure that we will never see that occur again.
Finally, let me put on the record, after Mr Schulz has thanked the interpreters, that I also want to thank them for their work, because it is most important that we are understood. To make sense of what Mr Schulz has to say is even more important, and I appreciate that from them as well.
Mr President, as you are finishing up, I wish to congratulate you on your work and I hope that you will continue your work in Parliament and rise to even greater heights.
(Applause)
on behalf of the Verts/ALE Group. - (IT) Mr President, I would like to thank the Finnish Presidency for the generous commitment with which it has tackled issues of great importance - immigration, the Constitution, climate change - although we hope that you too, with clear Nordic realism, will reach the conclusion, with us, that nuclear energy has nothing whatsoever to do with solving the problem of climate change or emissions, as clearly demonstrated by the delays with your new energy plant, its prohibitive costs and the huge difficulties in completing it, as well as the series of incidents observed in recent months in various European locations, which have been passed over in total silence.
Having thanked the Presidency, I have to say that the direction of the debate, which defines this final summit as a Council towards a Europe of results, leaves me truly perplexed. What are we talking about? With regard to the issue of immigration, the previous Finnish Presidency achieved considerably more significant results in Tampere. With regard to the issue of enlargement, ten years ago, before the accession of Finland, Sweden and Austria, we waged an enormous battle in this Parliament to ensure that the issues of the Constitution and institutional change were tackled earlier and better, as compared with an enlargement carried out hurriedly and which will certainly not benefit the majority of our citizens.
Next, with regard to the Constitution, we have reached the obvious point that many in this Parliament are trying to state, with greater or lesser success, depending on the degree of freedom allowed them by the great coalition: namely, that the text that was rejected in the referendums will obviously not be the same as that which is to be drafted, and that we will obviously have to look for alliances, within and outside the European Institutions, in order to be able to resolve the major problem of institutional reform.
We were also convinced, together with a group of MEPs in this Parliament, that before admitting Cyprus to our Union, it was necessary to resolve the problem of the division of the island, and today we are inheriting this failure to reach a solution by the European Union as a whole. Therefore, quite frankly I can see nothing particularly new or specific. Am I happy with this situation? No, I am not happy, but nonetheless I can see the need for transparency, with respect to our citizens too.
It is clear that we are fully in agreement with the idea that Turkey should remain a partner, that there should be further enlargements and that it is necessary to give the Balkan countries an unambiguous prospect of accession. At the same time, however, we certainly cannot accept the hypocrisy that is being passed off as a great novelty, whereby today talking of institutional reform means, in some way, placing an obstacle in the way of enlargement. We cannot accept it, because it is not the case and should not be the case.
Mr President, before thanking Mr Poettering I would like to touch on one final point, which has to do with relations with Russia. We absolutely must be aware of the fact that the best policy to adopt with regard to President Putin is a policy that makes us independent, or at least as independent as possible, which means reducing our consumption by 30% and promoting renewable energy with even greater conviction. Otherwise, we will always be dependent, if not on Russia then on another country.
Mr President, I too would like to thank Mr Poettering for his kindness towards us and also for the fact that, in some cases, we have managed to work quite well together. On behalf of my group, I would like to offer him our best wishes for his future - which in part also depends on my future, but this remains to be seen - and to express, as well, the wish that he will still be able to fight for Europe, because this Parliament truly has need of champions. On this point he would be following the approach initiated to a certain degree by President Borrell, who has attempted to advance the idea of an autonomous Parliament, with varying degrees of support from his troops.
I also hope that in the future - if you will allow me this personal observation - if Parliament gives him a majority, he will put to one side a certain emphasis that is a little too close to a religion, which benefits neither Europe nor Parliament.
on behalf of the GUE/NGL Group. - (DE) Mr President, as this is the last plenary joint debate of the year, I too wish to take the opportunity to express my thanks. First of all, I should like to express personal thanks to the President for the conscientious work he has done, and also for the constructive cooperation the two of us have enjoyed. I should also like to thank the Secretariat, Mr Priestley and all Parliament's staff for their truly excellent joint work. We all know how difficult it can be at times for this Parliament to really function as well as we should all like.
I should also like to address Mr Poettering, including on behalf of my Group Chairman Mr Wurtz personally, as he has not been allocated any speaking time today. Mr Poettering belongs to a different political group, but I think that that is a good thing. It stimulates the exchange of opinions and is important for democracy. It is also important, however, to be able to cooperate constructively across the group divide - and we have done so in recent years. My Group Chairman Mr Wurtz, who, like Mr Poettering, belongs to the special 'club of six' who have been fighting for European integration since 1979, will certainly take the next opportunity to underline this publicly in person.
I should like to thank the President-in-Office of the Council for the Finnish Council Presidency, and for the constructive cooperation there has been between the Presidency and Parliament. I am stating this expressly in spite of the fact that the Confederal Group of the European United Left/Nordic Green Left cannot support the two main projects that were set in motion during the Finnish Presidency - the Services Directive and REACH - as they stand. To Mr Schulz I would say that I do not see any reason to boast as he has done, as the two Directives demonstrate that Europe has yet to move away from neoliberal policies, and, as we see it, the Directives are certainly not masterpieces.
(Applause)
Mr President-in-Office, I wish to expressly welcome, on behalf of my group, the decision taken at the Summit to keep the doors of the EU open to new members and to honour the commitments we have made to the countries participating in the enlargement process. It is true that no one can predict accurately at present how soon after Bulgaria and Romania we shall be able to welcome new countries into the EU, but it must remain clear that all the European countries that share our common values and meet the conditions for admission, particularly the Copenhagen criteria, have a right to apply for membership of the EU. It is my personal conviction that the Treaty of Nice in force is not a suitable basis for future enlargement. That is why it is necessary, with a view to the future of the EU, to strengthen the Union's integration capacity and to launch a truly comprehensive, far-reaching reform of the Union of 27.
The candidate countries are not the only ones who have to change; the Union itself, first and foremost, has to do its homework. From my point of view, this entails finding a universally accepted way out of the constitutional crisis during the German Council Presidency. It is crucial, however, Mr President-in-Office, that we prove once and for all - and not only to the people of France and the Netherlands - that the period of reflection will also entail consequences for other aspects of politics. Advertising brochures will be no help to us there. The people must be able to associate their personal vision for the future for themselves and their families with Europe once again. Work and social security - this is what they expect from Europe. Decent working conditions, genuinely equal opportunities in education and careers, protection in case of illness, a guaranteed minimum income - all of this counts.
To the President of the Commission I say that this would really be a Europe of results. If, however, the Union and its Member States continue as they have been doing, and wage dumping, social dumping and playing workers off against each other across borders remain people's everyday experiences, Europe will continue to lose support. That is exactly what must not happen, however, and that is why, Mr President-in-Office and Mr President of the Commission, the issue of social justice must be a top political priority.
(Applause)
on behalf of the IND/DEM Group. - Mr President, my congratulations to Mr Vanhanen and the Finnish Presidency. You have passed the test. You have proved yourselves to be good Europeans and you have done so by ratifying the EU Constitution through your own parliament, ignoring the fact that in a recent opinion poll only one in four of your population supported that course of action. So Mr Barroso must be very pleased with you.
Your Presidency sums up the whole EU project: an exercise in political dishonesty, where the views of ordinary people count for very little. Well, the Constitution may be dead, but its contents most certainly are not and your Presidency Conclusions talk about the need for further enlargement. Under justice and home affairs you - and we heard Mr Barroso earlier - talk about the need to improve decision-making. Well, that word means more power for the European Union. You praise the idea of a common energy policy and increasing activism in foreign affairs.
Carry on regardless! That has been the policy of the Finnish Presidency and you now hand over to Angela Merkel and the German Presidency and they are even more ambitious than you are. It is now clear that the plan is to come back with a new treaty. You are going to drop the dreaded C word. Will the French and Dutch be asked to vote again? No, of course they will not. That duty will fall to Ireland and possibly Denmark and you - nearly all of you in this room, all the EU institutions - will do everything they can with taxpayers' money to bully those small countries into submission. In Britain it will not wash. We have already gone a treaty too far and the voice of the people will be heard.
We have seen this morning in this EU Parliament self-congratulation and backslapping. You all ought to be very thankful that the proceedings in this Chamber get so little press coverage. I think the general public of Europe would be appalled!
Thank you, and a happy Christmas to everybody.
(Laughter)
British humour!
(NL) Mr President, like Mr Farage, I fear that I too will shatter the overworked consensus that was mentioned a moment ago. Failed European summits are starting to become one of our traditions. These failures are always eventually wrapped in fine euphemisms in order not to hurt the presidency's feelings too much. This summit, though, about the enlargement strategy - which is suddenly being taken down a gear - has been yet another complete waste of time.
Whilst the accession negotiations with Turkey are being put on hold for the moment, Ankara's attitude towards Cyprus, as well as to other matters, such as the freedom of the press and the Armenian question, should result in the negotiations being brought to a permanent halt rather than a merely temporary one. Allow me, as a Fleming, to express my surprise and indignation at the level of arrogance with which some spokespeople of the official Europe feel the need to interfere in the freedom of press and domestic politics of other Member States. What a travesty! For years, we have been told that we must, and indeed shall, welcome the Asian Turkey in our midst in due course, but that the small and prosperous region of Flanders, located at the heart of Europe, must not become an independent Member State of the EU, as we found out last week.
This is how Mr Juncker from Luxembourg - but he was not alone - suddenly felt the need to denounce the startling report that is half-fiction, half-documentary, which the French-speaking public television station RTBF broadcast last Wednesday about the scenario of Flemish independence, something that Europe apparently cannot tolerate. So the Flemings know where they stand with these Heads of State or Government. After all, Mr Juncker and his colleagues have decreed, without tolerating any opposition, that the Belgian monarchy must be sustained. Nobody else has a say. This is not exactly what you would call great respect for the freedom of opinion, let alone the right to self-determination of peoples, when foreign Heads of State assume that they can interfere in the freedom of press in a Member State and ignore the will of the Flemings. This will of the Flemings, however, is very democratic and legitimate. Flanders wants to be freed from the Socialist Party's corrupt dictatorship in Wallonia and from the dastardly royal offspring of the House of Saxe-Coburg. Like the Czechs and Slovaks, we want to avail ourselves of the right to self-determination. It is not the European Heads of State who should dictate to Flanders when it comes to how it should address the future.
Thank you very much, Mr Dillen. That brings to an end the speeches by the Group spokespersons. We will now hear from the individual Members who have requested the floor.
Mr President, thank you for that pronunciation. Stubb turns to 'Stub' and I think that next year it will be 'Schtub', so it is all going in the right direction.
I have three brief points to make. Firstly, I would like to thank and congratulate the Finnish Presidency, especially four Ministers, and then a group of people. The four Ministers are Prime Minister Vanhanen - I think he did a fantastic job; Minister Lehtomäki, who did a fantastic job; Foreign Minister Tuomioja, who did a great job; and then there is one Minister who is absent, Mr Pekkarinen. Most of all I would like to thank the civil servants, especially Ambassador Eikka Kosonen. We all know that the machinery does not work without the civil service.
If you were to put pluses and minuses on the Presidency, I think the pluses would far exceed the minuses - Lebanon, the Services Directive, REACH, research, enlargement, climate change and Schengen. I think you did a very good job on that. I should like to say to Mr Schulz that the last person I want lecturing me on the Services Directive is a German Socialist.
As regards alcohol tax, I think there is a minus, but as a consumer I do not really mind the fact that you failed to raise alcohol tax.
To finish off, I would like to say that the Finnish Presidency was cool, calm and collected. If you could personify things, I would say that you, Mrs Lehtomäki, were Mrs Cool. Mr Vanhanen, you were Mr Calm, and I think you, Mr Tuomioja, were Mr Collected.
(Applause)
(PT) I should like to congratulate the Finnish Presidency on the calmness with which it performed its duties, which was the right approach given the tension around the world.
As regards the Council, highly important issues were of course addressed and the balance that we saw between the Presidency of the Council and the Presidency of the Commission brought these issues to the fore. That being said, I was surprised that little attention was paid to the Middle East conflict, given recent developments such as the recent upsurge in violence and the possibility of elections being brought forward. I was similarly surprised at the conclusion issued by the Council on the holding of the EU-Africa Summit, which I feel is indicative of a significant step forward in relations between Europe and Africa.
(FR) Presidents of the three institutions, I am going to concentrate solely on the re-launch of the constitutional process.
A few days ago I sent you a document which, as the Finnish Presidency has said, shows that the package cannot be reopened, which is a good thing.
On the other hand, if the dossier has to be clarified as the Heads of State have said, that clarification must be concerned with what is constitutional and what is not; that will be a much more complicated exercise than simply separating the first and second parts from the rest.
The third aspect of what I propose relates to the means of validating this 'thing'. It will have to be put before the European citizens again, and why not do it transnationally, as Parliament says, holding a referendum everywhere on the same day.
Finally, whatever the text looks like, it must be allowed to develop, subject to the votes of a super-qualified majority, a double super-qualified majority, 80 or 90% perhaps, of the Member States and parliaments, but certainly not 100%. Populations and future generations cannot be taken hostage.
I think that is a basis on which things can develop in the days ahead. They will move very quickly. On 26 January, the 'yes' countries will be meeting in Madrid. Ten days later, the 'no' countries, acknowledged or presumed, will be meeting in Luxembourg.
For pity's sake, do all you can to get these things moving.
Mr President, I wish to begin by thanking the Finnish Presidency. As a representative from a neighbouring country, I am proud to be a neighbour to Finland these days. You have achieved a lot and have shown that Europe is moving. That is important because all the things we have discussed this morning show that we are able to move Europe forward.
However, that also to some extent highlights the challenges we are facing when we discuss environment policy and greenhouse effects or the need for more competitiveness or the need to face globalisation or the need to do something about the developments in Iran. All these discussions result from the fact that we are able to take a higher degree of responsibility than ever before.
When we are discussing the new challenges from countries applying to join the Union, that is a result of achievements and success, not of the failure, Mr Farage. If we had failed no one would want to be a member of this Union and now they want to be members of this Union because of our success.
We have more steps to take. A credible Union needs a credible common foreign and security policy. Happy Christmas, Mr President.
Thank you very much, and the same to you, Mr Hökmark.
. - (FI) Mr President, regarding the Presidency we could say that it went very well indeed in the way it dealt with the crisis in Lebanon, and its success with REACH and the Services Directive. They are all important issues. I especially appreciate the trouble that was gone to over cooperation with Russia. Lahti was an excellent example of this, and, although we know what went on at the Helsinki meeting, the Lahti approach is what we need to adhere to here and we have to begin to act accordingly in the wake of it.
Perhaps the only negative issue is idealism over enlargement, which is troubling the Finnish Government. For six months Turkey has shown how difficult things get if we move forward too fast. We really need to insist that terms and conditions are met, and we should give them sufficient time. Prime Minister, you are wrong when you say that there should not be any barriers. The public expects us to have a vision of how large Europe will be in 10 to 20 years' time. Our citizens would rather have a small Europe that works than one which is too large and which functions poorly.
(Applause)
(FI) Mr President, during the course of the Union's history we have frequently seen how small Member States find themselves having to keep the principle of integration alive, when the large Member States have their own problems. Finland has been praised for establishing an excellent working atmosphere, and this way such hard compromises as the Services Directive and the chemicals regulation were achieved.
It was once again clear, however, that although Parliament's political powers are growing all the time, fortunately it retains the ability to arbitrate between the large political groups when it comes to the big issues. The governments of all Member States need to pay more attention to this when they discuss issues with their own national parliaments.
Mr President, we wish Germany the best of luck and economic success too, because experience shows that the contribution made by the big Member States to European cooperation improves as their economies grow healthier. It seems appropriate to hope that Germany will not put the brakes on enlargement policy. So far all enlargements have been economic and political successes.
(PL) Mr President, I would like to thank the Finnish Presidency, above all for the way it dealt with the highly delicate strategic partnership with Russia. It appears to me that the Finnish presidency has done a great deal in dealing calmly but firmly with Russia, securing it as a strategic economic partner, whilst at the same time putting some pressure on the country to respect human rights and democracy at home.
The presidency's second achievement is the accession of Bulgaria and Romania to the European Union. And I would also like to congratulate it for ratifying the European Constitution. I believe that the Finnish Presidency is a good example of how to act on the European level to promote deeper integration, and how to achieve deeper integration whilst also opening the European Union to the outside world.
(NL) Mr President, I should first of all like to thank the Finnish Presidency for its good cooperation with regard to the development instrument. We talked about REACH and the framework programme, an Act, accounting for 17 billion, for the next few years involving the Millennium Goals; I am very grateful for the way in which we managed to get this off the ground.
I have two questions. First of all, with regard to Darfur, to which Mr Crowley and Mr Watson have already referred, it is in some ways intolerable that we should be obliged to watch as these human rights violations in Darfur get worse and worse, without being able to respond effectively. I would again ask you to consider the possibility of a special UN initiative and of the promotion of others of the kind.
Secondly, as for enlargement, you are in favour of it but at the same time prescribe requirements with regard to the Treaty. Make up your mind. Why not say that we should first be more democratic and more effective before we can enlarge. We are keen to enlarge, but we need these requirements. Be clear and show leadership, otherwise we will remain stuck in this sneaky and slippery way of going about things, which is hardly effective.
(FR) Mr President, the Finnish Presidency told us we needed a Europe of results. We have indeed obtained those results, thanks to the European Parliament; I would go so far as to say that 2006 was the Year of Parliament, because it was able to show that it had real political vision and that it was not a rubber-stamp chamber. I will mention the Services Directive, REACH, etc.
On Turkey, you told us that Turkey's accession process was only slowed down. You tell us the European Union's borders are set by our values, but our values are universal and we cannot take in everyone.
Do we want a European Europe or an Asian Europe?
President Barroso referred to the European Union's integration capacity, saying it was essential. Geographical borders do need to be defined, because Europe will not be built without the agreement of the European nations.
Finally, regarding the passerelle clauses, everyone agrees that a qualified majority would be required, but when it comes to immigration policy we still need to agree first on what we want to do with that immigration policy. Some are opening their borders wide; others, on the other hand, want to develop agreements with the developing countries.
The German Presidency will therefore have a tremendous amount of work to do; I wish it good luck.
(NL) Mr President, I too am indebted to the Finnish Presidency. I have a question in connection with relations with Russia. Trade, especially agricultural trade, is currently experiencing major problems as a result of veterinary or phytosanitary objections. Are people, including the Commission, taking the view that there are genuinely technical reasons, or is there a political reason behind all this, and if so, how do people intend to resolve this?
(PL) Mr President, I would like to thank the House for this debate. We have now achieved a wonderful compromise and consensus, which is praiseworthy, particularly if this atmosphere can rub off on certain national parliaments. I do, however, have one doubt and one word of warning: the statements of some leaders contain a sort of intellectual blackmail which I do not like at all. Some of them say that institutional reform is a condition of further enlargement.
Let us not shut the door to the European Union, at least for countries such as Croatia and Macedonia, which are European countries, and make them wait until we have decided whether or not to carry out institutional reform. It is my firm conviction that this divisive issue should not be used as a pretext for refusing entry to countries that have already achieved a lot on the road to accession.
(FI) Mr President, during its presidential term, Finland promoted qualified majority decisions on third pillar issues by means of the passerelle clauses. The historical notion that nations have had of right and wrong, however, is only written into national laws, and that constitutes the legitimacy of societies. EU laws are synthetic laws used in matters of justice for half a billion people. They are compromises which no one originally wanted. They eat away at the EU's legitimacy, as does the Constitutional Treaty still under discussion, which requires unanimity for it to be adopted. It requires unanimity, and because that has not happened, it is defunct as a consequence. When it comes to the Constitution, Finland has acted as a minesweeper for Germany and the next presidency. Unfortunately, during its term the Finnish Presidency has not made the legitimacy of the EU any stronger in the eyes of its citizens. It has just photocopied the message of the elite to the people.
Mr President, the strongest statement that the President-in-Office made in his speech was in advocating more communitarian-friendly procedures. Six months ago I saw some Euroscepticism in your EU approach, but when you said that qualified majority voting and the codecision procedure with the European Parliament are the best and most effective way to govern the European Union, that was the best part of your speech. This also makes it clear that rotating presidencies still have some meaning in the European Union. At least it keeps the Member States better committed to the European Union and its common policies.
I should also like to say to those who said that Turkey's accession talks will slow down that this will not happen. Of the 35 negotiating chapters, only eight are closed, which is a very good result for the Finnish Presidency. Twenty-seven chapters are still open to advancement and going forward. In fact, Turkey's accession talks will be much improved as a result of this excellent Finnish Presidency. I can only echo what my colleagues have already said.
(Applause)
- (PL) Mr President, almost everything that can be said, has been said. It was a good presidency and we are grateful for it. Despite the impasse on the constitutional process, there has been progress - 'Europe on the move'. An example is the adoption of 'Schengen for all'. This is extremely important for the new Member States.
This presidency has also shown, despite some foot-dragging and perhaps reluctance, how important solidarity is in external relations, and how important it is not to leave any Member State in the lurch. President Barroso deserves particular thanks here. If the principle of unilateral thinking is necessary to secure this principle of solidarity, we should keep it up until solidarity becomes an automatic response and prevails over national and economic selfishness.
One further point: I am dissatisfied by the reduction of eastern policy to the northern and Russian dimension, to the exclusion of the issues of Ukraine and Belarus.
(ET) I would like to talk about Russia. According to the European Union's official position, the blockade of Polish meat products in Russia is a bilateral matter in which Brussels will not intervene. The EU uses the same pretext to avoid demanding Russia ratify the Estonian-Russian Border Treaty. The Kremlin eagerly supports this foolish behaviour. Now Russia is blockading all food imports from the European Union at most border crossing points.
Russia's next well-considered step was to offer the five leading exporters bilateral agreements for food exporting. Absurd. Russia understands the European Union inside out. Russia is putting our agricultural policy and solidarity to the test. As Mr Vanhanen correctly said: 'We must open our eyes about Russia.' In the Putin era Russia is led by people for whom the Cold War was their life and work.
As was the case with that conflict, Europe will emerge triumphant only if it remains true to its core values, democracy and human rights. I wish the new president luck.
(FI) Mr President, I also wish to express my appreciation of the Finnish Presidency in just a few words. There have been quite a few speeches here appraising the term and its success. These are six-month presidencies, and as such they are perhaps difficult to judge purely quantitatively. Thinking qualitatively, however, I can say that Finland has done well in legislative projects and taken them forward. We made headway on REACH, the Services Directive, the seventh framework research programme, and so on. Let me say that, as a Finn, I have been especially happy that our ministers have been here on frequent occasions, in particular Minister Lehtomäki. This shows that Finland is keen to get to grips with these issues, become involved, and bring its own skills and know-how to joint European decision-making. So I might say that this Presidency ...
(The President cut off the speaker)
(PL) Mr President, as far as external policy is concerned, the European Union has shown its weakness by not having a single standpoint. Presidencies, which are short-lived, may come and go, but a common platform of well-defined objectives must remain, at least over the long term, because at the end of the day the European Union must be a union not of governments, but of ordinary citizens, and this is a challenge that we must face, and in which I wish all actors of the European institutions success in 2007.
(ES) Mr President, as your mandate is drawing to an end, I would like to thank you for your visits to Poland. I would like such visits to become a tradition of this House. The countries of Central and Eastern Europe will play a more important role in the European Union than that conferred on them up until now by the Member States of the Europe of Fifteen.
Thank you very much, Mr Zaleski, and congratulations on your perfect command of Spanish. It is an incentive for me to try to learn your language. You are a fluent Spanish speaker.
Mr President, I rise if only to show that not all Brits agree with the somewhat eccentric views expressed by Mr Farage just now. Monsieur Farage claims that it is somehow wrong for the Presidency - any Presidency presumably - to try to find a solution to the Constitutional Treaty. In his argument he says that the people have said no. Yet he only wants to listen to the answer that suits him. He only wants to listen to those who have said no.
He fails to recognise that 18 Member States have said yes, even where a referendum was held. If you add them all together, more people have said yes than have voted no, so it is right to persevere and find a compromise. That compromise must take account of the views of those who said no, but it must also take account of the large majority who have said yes.
(Applause)
(EL) Mr President, I shall confine myself to the reference which the President-in-Office of the Council made to the issue of enlargement, especially as far as Turkey is concerned.
If the translation I heard was correct, I would ask him to correct the reference which he made to 'Northern Cyprus'. There is no such concept either on maps or on bills and, if direct trade is to be facilitated, it will only be done by withdrawing the 40 000 soldiers of the occupying force in this area of Cyprus.
Mr President, Europe will gain the support of its citizens by coming up with practical initiatives that respond to what they expect from us. The Finnish Presidency has rightly given priority to a number of those initiatives: to safer chemicals, to cleaner cars and to creating jobs through the Services Directive, for which I particularly thank them. Let us remember, colleagues - contrary to the rhetoric of Mr Schulz in particular - that the most important thing we can deliver for social Europe is more jobs and economic growth, which is what the Services Directive will do.
However, I want to make a plea to you, Prime Minister, in your role as a continuing member of the Council. Those directives that you got through will be effective only if the Member States do their job properly and if they transpose them quickly and effectively. Will you guarantee to put them on the agenda at Council level to ensure that your work is not wasted by ineffective and inefficient work by member governments?
(PL) Mr President, in the debate of 5 July 2006 on the programme of the Finnish Presidency I expressed my hope that the Finns, with their tradition of good relations with Russia, would make the effort to resolve two issues that are important for the European Union as a whole. The first was the need to make Russia stop using energy to blackmail some members of the European Union, and the second concerned the lifting of restrictions on the import of food products to Russia.
Unfortunately in December 2006 there has been little progress on either issue. Particularly shocking is the situation regarding access of food products to the Russian market, which forced Poland to take the drastic step of vetoing the EU-Russia agreement thus turning the problem into one that affects all Member States. I hope that the Germany presidency will act quickly to resolve these two issues.
Mr President, I want to welcome the Summit Conclusions on immigration. They take us one step closer to a more balanced immigration policy and one based on solidarity.
For far too long we have been focusing on long-term measures in the hope that we would solve immigration problems through development policy. Clearly this has not been successful and this means that we must not only strengthen long-term measures on development policy but also undertake short-term measures to stem the flow of illegal immigration. Today we see that the entire burden is on the southern Member States, which are simply inundated by the incessant flow of illegal immigration. Therefore, the Summit Conclusions in this respect take us one step further because they include a series of concrete steps in this regard.
(SL) This has been the last presidency of a European Union composed of 25 Member States, and I should like to add to the chorus of tributes already offered a tribute to the culture in which this presidency has been conducted, as I think that has constituted an important dimension and been a significant part of the success of this presidency.
I am happy to note an increased amount of agreement, particularly on the question of enlargement. We have also seen agreement between the three main institutions, which has not always been the case. In addition, I am particularly happy to note the changes concerning the enlargement of the Schengen area, which is strengthening credibility and trust within the Union.
I do have one regret, however, concerning our continued failure to establish a supervisory body for the Galileo programme under the 2003 Council decision. I hope that this will take place as provided for in this decision, which stipulates the establishment of such centres in the future in the new Member States, and I should also like to congratulate Finland for having joined the ranks of the Member States who have ratified the Constitutional Treaty.
Mr President, on behalf of its southern neighbours I would like to congratulate the Finnish Presidency. I fully agree with what you said, Mr Prime Minister, that the borders of Europe are not drawn on maps but defined by common values.
Second point. We need to address this huge gap of popular opinion through joint efforts. We need to exchange our experiences, our prejudices, our fears. Practice shows that often these fears are not founded. We need to share common historic experiences and common fears and this will be, I hope, a real way to ratify the Constitutional Treaty.
Mr President, my thanks and congratulations to all those involved in the Finnish Presidency. I have felt for some time that the success of a Presidency is inversely proportional to the size of the country.
And so to the Constitutional Treaty. The Irish are due to ratify by referendum, but my question is: which text? We have had President Borrell Fontelles telling us that there is no doubt the text will not be implemented as it stands. He said that in Italy. In Ireland recently he said we must go ahead and ratify the text as it stands. I was not there; I was in Brussels voting at a part-session. The Presidency has been saying today that the text has its merits, but the dilemma is that it cannot be presented again exactly as it stands to the French and Dutch. On the other hand, 18 Member States have already ratified it. We have heard from my good colleague, Mr Poettering, who wants ratification of the Constitutional Treaty.
Mixed messages are going out. The countries that have to ratify it by referendum particularly need clear guidance. Is it the existing text or do we wait for a new text? Yes, it is over to the Germans.
A happy Christmas to everybody.
Mr President, first I wish to congratulate the Finnish Presidency on completing Romanian and Bulgarian accession.
However, unlike most speakers in the House, I am glad Mr Vanhanen maintained unanimity on justice and home affairs, an area seen by countries, particularly my own United Kingdom, as one of delicate national sovereignty. I am also grateful he accepted some of my report's amendments on higher duty-free allowances coming into the European Union from third countries by air or sea.
The Council was also right to suspend eight chapters of the Turkish accession process, but now more must be done to help end the isolation of the Northern Turkish Cypriot community. I agree that it is also right to get tough and speak toughly with Russia. It is also a great idea to negotiate free trade agreements with Asian democracies such as India.
Lastly, enlargement in the Western Balkans, in particular Croatia, is now a German Presidency priority, but we do not need a full-blown EU Constitution to achieve that.
. - (PL) Mr President, I agree that the last six months have been overshadowed by relations between the European Union and Russia. What more can we say. I can but join President Saryusz-Wolski in thanking President Borrell, the Chairman of the Commission, Mr Barroso, and the Premier for his position, thanks to which the European Union is becoming more united.
I would like to add to the list of this presidency's practical achievements, which have not already been mentioned, the European Institute of Technology project adopted in Lahti. This in my view is an appropriate response to the present global competition for the most outstanding scientists, and here again I would like to congratulate President Barroso for his persistence in bringing this project to life.
Finally I would also like to express my satisfaction with the words spoken in this House by the Finnish premier, who said that what is happening in Belarus is a disgrace on Europe. An end must be put to the regime there and a European Union of greater internal solidarity will be more effective in its external relations and will be capable of changing this situation.
- (SK) As we in Europe are currently enjoying the benefits of peace, and given that no wars are raging, one can only be pleased that the last meeting of the European Union in Brussels was termed 'remarkably quiet and boring'. In my view, the Summit was highly business-like and of great importance for the idea of a unified and non-discriminatory Europe. By this I mean free movement without passport controls for all, including citizens from the new Member States.
Mr President of the Council, the Finnish presidency conveyed an important message to all Europeans. Within the context of the so-called Schengen area, the border of Europe will move eastwards as of 1 January 2008, from the Czech-German to the Slovakia-Ukraine border. The Finnish presidency set the necessary basic tone. I believe that Slovakia in particular, together with all the new Member States, will meet all of the requirements and that the Schengen area will be extended. I wish all of you a Merry Christmas.
(PL) Mr President, Prime Minister, six months ago you outlined two main priorities for your presidency: energy and European innovation. In energy progress is extremely difficult - something of which we are well aware - and this is something that we will undoubtedly have to deal with over the next six months. However, I would like to congratulate you on completing the seventh framework programme and implementing it.
I would also like to congratulate President Barroso. The collaboration between Parliament and the Council and the Commission in the field of innovation was generally exemplary. We can now make ourselves understood in many matters that are important to Europe. There is no European victory or civilisation that is of importance on a world scale without economic innovation. For this reason I repeat my congratulations both to the Commission and to the European Council for their success in this field.
Thank you very much, Mr Buzek. We have now come to the end of speeches based on the procedure of opening the floor without a previously established list of speakers. It is now the turn of the Presidents of the Council and the Commission. Parliament will understand if you are unable to respond exhaustively to all of the questions that have been raised.
President-in-Office of the Council. (FI) Mr President, thank you for excusing me from not commenting on absolutely every view put forward and especially with regard to those opinions which were the same as mine. I would nonetheless like to mention one, where the speaker was clearly of another opinion. Mr Farage said that we would like the Union to have more power. That is not the issue here: the Union already has a good deal of competence. The question is that the Union should have the means and tools to exercise its competence. It is always most important in politics, and in any exercise of power, that when you allocate a role and power for something you also have to have the tools to do it. At present, the Council, in particular, does not have these means available to it owing to decision-making and voting systems and requirements of unanimity.
Parliament's work shows that, despite differences in ideology, it can almost always take decisions by voting, but the votes are generally preceded by very long negotiations, in which compromises are sought and results achieved. I would endorse what Mrs Grossetête said that 2006 has been Parliament's year in particular. This year has seen perhaps some of the biggest legislative projects of this decade brought to conclusion.
A number of issues were mentioned in this debate that are European in nature and in which the Union has competence in itself, but we also need to be able to make decisions. One of the challenges of the future will be facing us already next year, when a decision must also be taken on the European Institute of Technology. The European Council declared that 2007 should be the year to make a decision on that. The Commission and the Council are going to have plenty of work to do next year regarding this.
With regard to enlargement, I think that we need to focus particular attention on the Western Balkans. Enlargement is a way for the people of the Western Balkans to commit solidly to stability and democracy, and we have time in the Union both to make our own amendments to the Treaty and to continue negotiations on enlargement. We in the Union and the Member States must just take responsibility for ensuring that the negotiations on the Constitutional Treaty reach a conclusion so that the timetable for the European Parliament elections in 2009 can be put in place. If we succeed in this, there are bound not to be any problems with enlargement either.
Mr President, thank you for the privilege of allowing me to be present here in Parliament's last sitting this year and to witness spirited political dialogue in which ideological hurdles can be surmounted in the name of cooperation. The early part of this debate in particular was evidence of that. We too in Finland have learnt to work closely together across ideological borders at government level too, and it has also been a great pleasure to be involved in this same sort of cooperation here at EU level. My sincere thanks to everyone. One or two specific questions were asked, one of which related to Russian agricultural trade. I believe that the President of the Commission will reply to that.
(Applause)
President of the Commission. Mr President, we in the Commission are used to having the more difficult questions to solve!
This was indeed a successful Presidency and, as someone said, it was the last Presidency of a European Union of 25 members. On 1 January 2007 we are going to welcome Romania and Bulgaria. One of the achievements of these last six months was the finalisation of all these processes - the ratification in the Member States. The good work that has been done was important, as was the election, with a great deal of support, of the two new Commissioners from Romania and Bulgaria. Once again, I would like to thank Parliament for its support. It was a very clear signal of this Parliament's support for the enlarged European Union.
Regarding Russia, I think the debates we have had over the past six months have been helpful in establishing the basis for our relationship with Russia. Russia is a very important partner, a close neighbour and a partner with whom we want to have a strategic long-term relationship.
We should avoid two risks. One is the 'business as usual' approach, pretending that everything is going in the right direction. It is not. There are some concerns. Another risk is a kind of confrontational position with Russia. I do not think this is in our interests, nor is it in the interests of all those who want a democratic, progressive Russia.
We should have a constructive, positive engagement with Russia, trying to make it a win-win situation, namely on the energy issue. I have said before that we were divided from Russia and the Soviet Union for so long because of our ideologies. Let us not now be divided from Russia because of energy. Let us make it a positive factor. They need a stable market as much as we need a stable supplier, but at the same time, while we are engaged with this constructive position, we should also be very firm on matters of principle, namely on human rights. On this matter we have to tell our Russian partners that this is non-negotiable. That is the position we have been taking publicly and privately in the talks with our Russian partners.
When it comes to Russia, we will be able to control some events but not others. The future of Russia will depend mainly on the dynamics of Russia. It is a huge country. It would be a mistake to think that we can control its future. We do not and should not control that.
However, there is something we can control, which is solidarity among our Member States. We have to ask all the Member States to keep a united and coherent approach to Russia and not give in to any pressure to divide us, for instance on the issues that are now on the table. That depends on us. We can have a common approach to Russia if we really want to. There have been some attempts to divide us but at the Lahti Summit we were able to speak with one voice on energy. Now, in the face of an embargo on one of our Member States, we can also express a common position.
We hope that common position is maintained when it comes to the mandate for the future framework agreement with Russia. I hope that matter can be solved. I hope the Member States will be unanimous in supporting a mandate so we can continue with the strategy I have just outlined as a good position for Europe and a position that is also useful for the future of our relations with Russia.
This principle of solidarity has to be a cornerstone in our external relations and also in how we build the European Union.
Finally, since we now know that Mr Poettering has addressed us for the last time as the Chairman of the PPE-DE Group, let me also express my gratitude and recognition for everything he has done as leader of such an important group in the European Parliament and say how much I appreciate his sincere commitment to our European values. I hope that the commitment he has shown in leading such an important political group will be maintained in future for the service of Europe, so we shall not say goodbye or adieu but just Auf Wiedersehen. I wish you all a merry Christmas and a very good 2007.
(Applause)
The debate is closed.